Terminal Disclaimer
The terminal disclaimer filed on 3/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,696,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A multi-ply toilet tissue comprising a monocomponent fibrous element produced from an aqueous polymer melt composition void of thermoplastic water-insoluble polymers and comprising a blend comprising a monocomponent non-thermoplastic fibrous element-forming polymer, water, and a branched fast wetting surfactant selected from the group consisting of: sulfosuccinate surfactants, alcohol sulfate surfactants derived from branched alcohols, paraffin sulfonates, and mixtures thereof wherein the branched fast wetting surfactant facilitates removal of water from the monocomponent fibrous element during formation from the aqueous polymer melt composition, wherein the fibrous element exhibits greater than 50% fast wetting surfactant recovery after extraction with water according to the Determination of Total Free Surfactant in Fibrous Structure Using Water Extraction/HPLC Test Method.”
The closest prior art, Forshey et al (USPGPUB 2011/0223422), discloses hydroxyl polymer-containing compositions, especially hydroxyl polymer-containing compositions that can be processed into polymeric structures, especially polymeric structures in the form of fibers [0002]. The fibrous structure can be used as a single- or nd full paragraph].
Forshey fails to disclose a fast wetting surfactant as defined in the present specification (i.e., a surfactant that exhibits a Critical Micelle Concentration of greater 0.15% by weight and/or less than 10.0% - see paragraph [0063] of the published specification). Forshey fails to disclose that the surfactant facilitates removal of water from the monocomponent fibrous element during formation from the aqueous polymer melt composition. Forshey fails to disclose that the fibrous element exhibits greater than 50% fast wetting surfactant recovery after extraction with water according to the Determination of Total Free Surfactant in Fibrous Structure Using Water Extraction/HPLC Test Method.
Claims 2-17 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781